Citation Nr: 0627089	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-16 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for numbness in the 
fingers and toes, claimed as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for defective vision, 
claimed as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) regional office (RO) in Washington, 
D.C.  

The veteran's appeal was previously before the Board in May 
2005 when it was remanded for additional development.  The 
requested development has been completed, and the appeal has 
been returned to the Board for further development.  

The issues of entitlement to service connection for numbness 
in the fingers and toes and service connection for 
hypertension, both as secondary to service connected diabetes 
mellitus, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An abnormality of the veteran's vision, other than 
refractive error, was not demonstrated in service.

2.  There is no competent medical evidence that relates 
current defective vision to a disease or injury in active 
service. 

3.  There is no competent medical evidence that relates the 
veteran's defective vision to service connected diabetes 
mellitus.  



CONCLUSION OF LAW

Defective vision was not incurred in or aggravated by active 
service, nor was it incurred due to or aggravated by service 
connected diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

The veteran was provided with VCAA notice by letters dated in 
August 2002 and May 2005.  These letters each told the 
veteran what evidence was needed to substantiate the claim 
for service connection for defective vision, including on a 
secondary basis.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  The May 2005 letter asked the veteran to 
submit any evidence in his possession that pertained to his 
claim.  

As a portion of these notices came after the initial 
adjudication of the claim, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the appellant's claim was readjudicated by the RO in 
January 2006, after proper VCAA notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Neither of the VCAA notice letters contained information 
regarding the assignment of an effective date for an award of 
compensation for service connection.  However, as the 
veteran's claim is being denied and no effective date will be 
assigned, the failure to provide the veteran with this 
information cannot possibly result in any harm to his claim.  
The denial of his claim also means that a percentage rating 
will not be assigned, thus that element of Dingess notice is 
not implicated in this case.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  The veteran's service medical records have been 
obtained.  VA has afforded the veteran medical examinations.  
The records requested in the May 2005 remand have been 
obtained, as have all other records identified by the veteran 
that are relative to this issue.  As there is no indication 
of the existence of additional evidence to substantiate the 
claim, the Board concludes that the duty to assist provisions 
of the VCAA have been met. 

The veteran contends that he has developed defective vision 
secondary to his service connected diabetes.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A chronic disease will be service connected if the evidence 
of record, regardless of its date, shows that the veteran had 
the chronic disease in service or during an applicable 
presumptive period, and it is shown at any time after 
service.  38 C.F.R. § 3.303(b).  38 C.F.R. § 3.303(b).  

The veteran's primary contention is that he has developed 
defective vision secondary to his service connected diabetes.  
The record indicates that service connection for diabetes 
mellitus was established in a July 2002 rating decision, and 
that a 20 percent evaluation was assigned for this 
disability. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

A review of the veteran's service medical records shows that 
the vision in his right eye was 20/25 and the vision in his 
left eye was 20/50 on his pre-induction examination in 
October 1966.  The remainder of his service medical records 
are negative for evidence or diagnosis of problems with his 
vision.  The July 1969 discharge examination indicates that 
the veteran had 20/30 vision bilaterally.  The veteran denied 
a history of eye trouble on a medical history he completed at 
that time. 

The post service medical records include April 1996 private 
treatment records.  These records indicate that the veteran's 
field of vision was apparently tested following an injury to 
his right eye.  They do not contain a diagnosis of defective 
vision or any eye disability related to diabetes mellitus.

A May 1999 private examination noted that the veteran's eyes 
were abnormal.  The abnormality was drooping eyelids.  
Additional May 1999 records note that the veteran had vision 
problems and required bifocals, but did not have cataracts or 
glaucoma.

The veteran was afforded a VA eye examination in May 2002.  
He had a history of non-insulin dependent diabetes mellitus, 
which was first discovered two years previously.  He had not 
experienced any diabetic eye problems.  The veteran said that 
his mother had glaucoma, and that he had not sustained any 
eye injuries or undergone any eye surgery.  The veteran 
stated he had amblyopia in the right eye.  

On examination, the veteran's uncorrected visual acuity 
showed Jaeger 3 at near and counting things at 10 feet for 
the right eye.  The corrected vision was Jaeger -1 at near 
and 20/25 minus three letters at distance.  For the left eye 
the uncorrected vision was Jaeger 1+ at near and 2100 at 
distance.  Corrected vision was Jaeger 1+ at near and 20/20 
at distance.  There was no diplopia.  

The visual field examination was full, and the external 
examination was clear.  The veteran underwent a dilated 
fundus examination.  The vessels and macular were within 
normal limits, and there were no diabetic changes.  The 
impression was non-insulin dependent mellitus without 
retinopathy, and amblyopia of the right eye. 

At a May 2003 VA examination, the veteran was noted to have 
some changes in his visual acuity.  However, the veteran 
stated he had been told that this was not diabetic, and it 
was corrected with corrective lenses.  On examination, there 
were no significant fundal changes.  

A March 2004 private optometry examination is negative for a 
diagnosis of diabetes related eye problems.  

Analysis

Service connection may not be established for defective 
vision resulting from refractive error of the eyes.  
Refractive error of the eye as such is not a disease or 
injury within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  Service connection can be granted only 
for disease or injury.  38 U.S.C.A. § 1110.

The service medical records demonstrate refractive error but 
do not show an underlying disease or injury.  In any event 
the veteran entered active duty with slightly less than 
perfect vision, and the discharge examination indicates that 
it was essentially the same.  The veteran denied any eye 
problems at discharge, and the post service medical records 
do not show defective vision of greater severity or any other 
disabilities of the eye until many years following discharge 
from service.  

There is evidence of current amblyopia, but no competent 
medical opinion that relates the amblyopia to active service.  
The veteran himself contends that his problems were caused by 
diabetes many years after discharge.  Therefore, because 
there is no competent evidence relating current disability to 
service, the weight of the evidence is against the grant of 
service connection on a direct basis.  38 U.S.C.A. § 1110.  

The veteran contends that he has defective vision as a result 
of diabetes mellitus.  However, there is no medical evidence 
to support this belief.  The post service medical records are 
completely negative for a diagnosis of eye problems related 
to diabetes.  

The May 2002 VA examination found that the veteran had 
amblyopia of the right eye.  However, this same examination 
specifically noted that there were no diabetic changes of the 
eyes, and no retinopathy.  The examiner did not relate the 
amblyopia to the diabetes.  

The diabetes examination conducted in May 2003 again found 
that the veteran's vision problems were not related to 
diabetes.  None of the private medical records dated 
subsequent to May 2003 contain a diagnosis or findings of 
defective vision due to diabetes.  

The veteran believes that he has developed defective vision 
as a result of diabetes, but he is a lay person, and is not 
qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, as there is no competent medical evidence 
of a relationship between the veteran's service connected 
diabetes mellitus and his defective vision, service 
connection is not merited. 



ORDER

Entitlement to service connection for defective vision, 
claimed as secondary to service-connected diabetes mellitus, 
is denied.



REMAND

The veteran contends that he has developed numbness in the 
fingers and toes secondary to his service connected diabetes 
mellitus.  He further contends that he has developed 
hypertension as a result of his diabetes.  

In the May 2005 remand, the Board requested that the veteran 
be afforded a VA examination to determine the etiology of the 
claimed numbness in the fingers and toes.  Afterwards, the 
examiner was to express an opinion "as to whether it is at 
least as likely as not (50 percent probability or more) that 
the veteran's numbness in his fingers and toes was caused or 
aggravated (made permanently worse) by the veteran's service-
connected diabetes mellitus; or is otherwise the result of a 
disease or injury in service."  

As a result of the remand, the veteran was afforded a VA 
neurological examination in October 2005.  The diagnosis of 
this examination included complaints of "intermittent 
numbness of both hands and feet, which often is associated 
with slight neck pain."  An impression further noted that 
there was "paresthesia of fingers and toes - etiology?", 
and then indicated that it was possibly related to cervical 
joint disease, or peripheral neuropathy from diabetes or 
alcohol use.  Following an electromyography of the upper 
extremities in November 2005, an addendum to the October 2005 
report further opined that the numbness in the hands was 
likely due to carpal tunnel syndrome.  

The Board notes that the while the October 2005 examination 
contains an opinion that appears to relate the veteran's 
numbness of the hands to carpal tunnel syndrome, it also 
indicates that peripheral neuropathy due to diabetes was 
possible.  The examiner did not express an opinion as to 
whether or not the numbness in the hands may be aggravated by 
the veteran's diabetes as was requested by the remand.  
Moreover, he did not express an opinion as to the etiology of 
the numbness of the toes as was requested by the remand.  The 
veteran's representative has noted these deficiencies, and 
has asked that an additional opinion be obtained before 
reaching a decision in this appeal.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the 
Board finds that this issue must be returned to the RO in 
order to obtain the rest of the opinion requested in the May 
2005 remand.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The private medical records obtained following the May 2005 
remand show current hypertension.  VA has recognized that 
hypertension may be caused by hypertension.  M21-1MR, Part 
III, Subpart IV, Chapter 4 (Dec. 2005).  There is thus 
competent evidence of a current disease that may be related 
to service.  An examination is needed to determine whether 
the veteran's hypertension is actually related to diabetes, 
as opposed to some other factor.

However, there is no medical evidence that suggests what 
might be the etiology of the veteran's hypertension.  The 
Board believes that a medical opinion as to the etiology of 
the veteran's hypertension would be useful in reaching a 
decision in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims folder should be 
returned to the examiner who conducted 
the October 2005 VA neurological 
examination.  The examiner should be 
requested to review the medical records 
and answer the following: 

1) Is it as likely as not (50 percent 
probability or more) that numbness of the 
veteran's hands or toes is the result of 
diabetes mellitus?  

2) If the numbness of the veteran's hands 
or toes is not caused by diabetes 
mellitus, is it as likely as not that the 
numbness has been made permanently worse 
by diabetes mellitus?

The reasons and bases for all opinions 
must be provided.  

If the examiner who conducted the October 
2005 examination is unavailable, the 
claims folder should be forwarded to 
another appropriate specialist in order 
to obtain the requested opinions.  The 
veteran should be scheduled for an 
additional neurological examination if 
deemed necessary by the examiner. 

2.  The veteran should be afforded a VA 
examination to determine the etiology of 
current hypertension.  All indicated 
tests and studies should be conducted.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

After completion of the examination and 
the review of the veteran's records, the 
examiner should answer the following 
questions: 

Is it as likely as not (50 percent 
probability or more) that the veteran's 
hypertension is a result of his service 
connected diabetes mellitus?  

If the hypertension developed for reasons 
other than diabetes mellitus, is it as 
likely as not that it has been made 
permanently worse by the diabetes?  

The reasons and bases for all opinions 
should be included.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


